Citation Nr: 0836729	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  01-07 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for a gastrointestinal disability (hyperacidity with a 
history of peptic ulcer disease).

2.  Entitlement to an initial rating in excess of 10 percent, 
prior to May 4, 1999, for traumatic arthritis of the cervical 
spine.

3.  Entitlement to an initial rating in excess of 20 percent, 
on and after May 4, 1999, for traumatic arthritis of the 
cervical spine.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran retired from active duty in January 1985, after 
twenty years service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1985 rating decision of the 
RO in Louisville, Kentucky, which granted service connection 
for arthritis of the cervical spine and a gastrointestinal 
condition characterized by hyperacidity with a history of 
peptic ulcer disease, assigning initial ratings of 10 percent 
for each.  

During the pendency of the appeal, an increased evaluation 
from 10 percent to 20 percent, effective May 4, 1999, was 
granted for the cervical spine arthritis by rating decision 
dated in September 2004.  The veteran's initial rating for 
the gastrointestinal condition was increased to 20 percent in 
a January 2007 rating decision.  The Board notes, with 
respect to increased ratings, the United States Court of 
Appeals for Veterans Claims (Court) has held that on a claim 
for an original or increased rating, the appellant will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The Court further held that, where a claimant has filed a 
notice of disagreement as to a RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  

The Board remanded this case in July 2003, March 2006, 
September 2006 and May 2007.  It returns now for appellate 
consideration.


FINDINGS OF FACT

1.  The veteran's service-connected gastrointestinal 
condition has not resulted in moderately severe disability 
with impairment of health manifested by anemia and weight 
loss or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.

2.  The service connected gastrointestinal disability does 
not result in persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.

3.  Prior to May 4, 1999, the veteran's cervical spine 
arthritis resulted in some guarding and localized tenderness 
on examination, with no more than "slight" limitation of 
motion shown by forward flexion greatly exceeding 30 degrees 
and a combined range of motion greatly exceeding 170 degrees, 
without muscle spasm, abnormal gait, spinal contour or 
associated neurological complications.  

4.  On and after May 4, 1999, the veteran's cervical spine 
arthritis resulted in no more than "moderate" limitation of 
motion shown by forward flexion greatly exceeding 15 degrees 
with occasional spasm and tenderness, but no abnormal gait, 
spinal contour or associated neurological complications.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 20 
percent for a gastrointestinal disability (hyperacidity with 
a history of peptic ulcer disease) are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7305, 
7306, 7346 (2007).

2.  Prior to May 4, 1999, the criteria for an initial rating 
in excess of 10 percent for traumatic arthritis of the 
cervical spine are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).

3.  On and after May 4, 1999, the criteria for an initial 
rating in excess of 20 percent for traumatic arthritis of the 
cervical spine are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002); 
Diagnostic Code 5242 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's initial ratings claims, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The instant claims arise from an October 1985 rating 
decision, which granted service connection for the veteran's 
GI condition and cervical arthritis.  The veteran perfected 
an appeal of the initial ratings, but the RO failed to 
forward the file to the Board until the veteran perfected a 
set of new issues filed in 1999.  The Court observed that a 
claim of entitlement to service connection consists of five 
elements, of which notice must be provided prior to the 
initial adjudication: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with 
the first Quartuccio element requires notice of these five 
elements in initial ratings cases.  See Dunlap v. Nicholson, 
21 Vet. App. 112 (2006).  

The veteran's claims were filed long before the passage of 
the VCAA; accordingly, the duty to notify provisions could 
not be satisfied prior to initial adjudication.  Following 
initial adjudication, June 2007 and March 2008 letters 
provided notice of the manner in which VA assigns initial 
ratings and effective dates.  Although these letters were not 
sent prior to initial adjudication of the veteran's claim, 
this was not prejudicial to him, since he was subsequently 
provided adequate notice, he was provided years to respond 
with additional argument and evidence and the claims were 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the veteran in June 2008.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The Board has remanded this 
case repeatedly to ensure that the veteran's VA treatment 
records from 1985 to the present have been associated with 
the file.  The Board is satisfied that the veteran's full 
records have been associated with the record.  Private 
medical records identified by the veteran have been obtained, 
to the extent possible.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran appropriate VA examinations in 
April and May 2008.  The veteran has not reported receiving 
any recent treatment specifically for this condition (other 
than at VA and the private treatment mentioned above, records 
of which are in the file), and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disorders 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2008 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Ratings

The veteran contends that he is entitled to initial ratings 
in excess of 10 percent prior to May 4, 1999 for his cervical 
spine arthritis and in excess of 20 percent thereafter and an 
initial rating in excess of 20 percent for his 
gastrointestional condition.  For the reasons that follow, 
the Board concludes that increased ratings are not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2007). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

a. Gastrointestinal Condition

The veteran presently receives a 20 percent disability rating 
for his gastrointestinal condition.  For the reasons that 
follow, the Board concludes that an increased rating is not 
warranted.

The veteran's gastrointestinal (GI) condition rating is under 
Diagnostic Code 7399-7305, which is an analogous rating 
indicating an unlisted disability (7399) rated using the 
criteria for duodenal ulcers.  See 38 C.F.R. §§ 4.27, 4.114.  

The Board notes that 38 C.F.R. § 4.114 was revised during the 
period on appeal.  See 66 Fed. Reg. 29488 (May 31, 2001).  
The ratings provisions of Diagnostic Codes (DCs) 7305, 7306 
and 7345, which will be considered below, have not been 
revised since the veteran's effective date of service 
connection in 1985.  See 38 C.F.R. § 4.114 (1985, 2007).  
There have been no revisions to 38 C.F.R. § 4.114 that are 
relevant to the instant appeal.  The Board will proceed.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

Disability due to duodenal ulcers under 38 C.F.R. § 4.114, DC 
7305 is rated as follows: A 60 percent rating is warranted 
for severe disability, characterized by pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, and with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  A 40 percent rating is warranted for moderately 
severe disability with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  A 20 percent rating is warranted for moderate 
disability, manifested by recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration; or with continuous moderate manifestations.  A 10 
percent rating is warranted for mild disability, with 
recurring symptoms once or twice yearly.  

The veteran's original VA examination in the course of this 
claim was in March 1985.  The veteran was found to have no 
abdominal masses, organomegaly or tenderness.  The hemocult 
test was negative.  The veteran was measured to stand 69 
inches tall and weigh 189 pounds.

The veteran's VA treatment records do not show significant 
additional difficulty.  The veteran complained of stomach 
problems and occasional blood in his stool in July 1988.  The 
veteran had slight abdominal tenderness on examination with a 
normal rectal examination  and weighed 196.  The hemocult 
test was negative.  The veteran was seen in April 1989 for 
stomach complaints.  An endoscopy and biopsy of the stomach 
were performed.  The veteran received a diagnosis of chronic 
gastritis.  In April 1990, the veteran complained of 
abdominal pain in the right lower quadrant.  The treatment 
record notes a newly diagnosed hiatal hernia.  The veteran 
weighed 200 pounds at the time of treatment.  In July 1991, 
the veteran was again diagnosed with chronic gastritis.  The 
veteran complained of sore spots on his stomach.  The veteran 
was on prescription medication.  No significant change in 
treatment was made.  The veteran weighed 205 pounds at the 
time.  The veteran returned for similar complaints in 
December 1992, shortly after beginning a new medication 
regime.  His weight, again, was 205 pounds.

The veteran's private treatment records show repeated 
complaints of dyspepsia.  The veteran was seen in March 1990 
and August 1991, for follow-up evaluations.  The veteran had 
an upper endoscopy in February 1990 which showed a hiatal 
hernia.  The veteran was also found to have a campylobacter 
infection of the stomach.  The veteran indicated that he was 
taking Pepto-Bismol after every meal.  

The veteran had another VA examination in July 1999.  The 
veteran reported frequent heartburn starting in the stomach.  
He uses Tagamet as needed to control his symptoms.  A GI 
series was normal.  The veteran was noted to have dyspepsia.  
There were no further findings.

An August 2000 treatment note from the Elliott County Medical 
Clinic shows that the veteran appeared for treatment for 
stomach complaints.  He reported a one week history of 
abdominal bloating, some burning, and some upward abdominal 
pressure.  The veteran had continuous low-grade pain.  On 
examination, his abdomen appeared somewhat bloated, but soft.  
He did not have hepatosplenomegaly, Murphy's sign or 
tenderness to deep palpation.  The veteran was started on 
Prilosec.

The veteran was treated in September 2000 at the St. Claire 
Regional Medical Center for abdominal distress.  The veteran 
presented with complaints of diffuse abdominal pain, mostly 
in the lower abdomen but radiating up to his shoulder blades.  
The veteran reported the August 2000 treatment and that the 
Prilosec did not seem to work and may have caused some 
diarrhea.  The veteran reported that his complaints from 
August had not ceased.  The veteran denied jaundice, fever, 
melena or hematochezia.  X-ray studies showed mild changes of 
adynamic ileus within the right flank, mostly within the 
cecum and ascending colon.  

An October 2003 treatment note by E.S., M.D., shows treatment 
for rectal bleeding.  The veteran underwent a colonoscopy 
with normal results.  

A November 2003 VA examination reported his current symptoms 
as a burning sensation.  The veteran reported stomach aches 
and gas.  His primary complaint was constant abdominal pain.  
The veteran reported treatment by E.S., M.D., who reportedly 
found bacteria in his stomach.  The veteran does not appear 
to have had an ulcer at this time.  The veteran reported 
occasional black stools but had negative hemocult testing in 
March 2002.  The veteran reported no circulatory disturbances 
after meals.  He has no diarrhea, but has occasional loose 
stools.  He related his problems to eating spicy foods, 
particularly chili.  The veteran reported nausea two days out 
of seven, without vomiting.  The veteran reported 
intentionally losing several pounds recently, approximately 
twenty five pounds over the previous year and weighed 220 
pounds on examination.  The examiner indicated that the 
veteran has abdominal pain which is diet related and of short 
duration.  The examiner concluded that the veteran's symptoms 
were under moderate control with medication.  

The veteran's VA treatment records for the next several years 
have few references to his GI condition.  The veteran 
reported in August 2005 that he had no complaints about his 
stomach at the time.  The Board notes that the veteran's 
prescription medication continued through this period.  

The veteran had a final VA examination in association with 
this claim in April 2008.  The veteran had three stool 
samples tested in February 2008; these were negative for 
occult blood.  The veteran was scheduled for upper GI and 
small bowel scope procedures but cancelled them.  The veteran 
reported frequent nausea.  On physical examination, there was 
no sign of significant weight loss, anemia, abdominal mass or 
tenderness.  

In evaluating the evidence under DC 7305, the Board notes 
that the veteran did not state that his gastrointestinal 
problems were accompanied by substernal or arm or shoulder 
pain.  The veteran does endorse frequent heartburn (pyrosis).  
He also reports frequent nausea, but not frequent 
regurgitation.  Overall, the veteran has gained weight during 
the course of this appeal and has only infrequent treatment.  
The findings of anemia occurred once.  The Board finds that 
while the veteran has recurrent, persistent epigastric 
distress, his epigastric distress has not resulted in 
considerable impairment in health.  The criteria for a rating 
in excess of 20 percent for a GI condition, hyperacidity with 
a history of peptic ulcer disease, are not met.  See 
38 C.F.R. § 4.114, DC 7305.  

The evidence shows that the veteran was found to have a 
hiatal hernia by upper GI endoscopy.  While the first 
endoscopy of record from April 1989 was normal, the veteran 
was found to have a hernia in February 1990 and one was 
confirmed by endoscopy in November 1994.  The veteran was 
shown to have the herniation, but there was no evidence of 
esophageal reflux.  The Board is not certain whether the 
hernia is an aspect of the veteran's service connected 
disability.  The Board has, in the alternative, considered 
whether an increased rating would be warranted, based on the 
herniation to explore every reasonable avenue to obtain a 
higher rating.  

A hiatal hernia manifested by symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health warrants a 60 percent disability rating. 
Persistently recurrent epigastric distress due to hiatal 
hernia with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health warrants a 30 percent 
disability rating.  A hiatal hernia manifested by two or more 
of the symptoms for the 30 percent evaluation of less 
severity warrants a 10 percent disability rating.  38 C.F.R. 
§ 4.114, DC 7346.  The Board has reviewed the evidence in 
light of this Diagnostic Code.  There is no evidence of 
considerable impairment of health.  The veteran has not been 
shown to have, and has never reported, hematemesis.  The 
veteran was found to have anemia in November 2003.  The 
veteran's report of black, tarry stools would indicate 
melena.  See Dorland's Illustrated Medical Dictionary 1118 
(30th ed. 2003) (defining melena as "the passage of dark and 
pitchy stools stained with blood pigments or with altered 
blood").  In light of the negative hemocult tests throughout 
the period on appeal, the Board finds that to the extent the 
problem exists, it is slight in degree.  The November 2003 VA 
examination report represents the lone finding of either 
melena or anemia and neither problem appears to be result in 
a considerable impairment in health.  There is no indication 
of material weight loss since 1985.  The veteran's upper GI 
endoscopies have shown the herniation, without evidence of 
esophageal reflux or erosion of the esophagus.  The veteran 
does have recurrent epigastric distress, and has been seen on 
many occasions for abdominal pain as discussed above.  The 
veteran continues, however, to have little impairment of his 
overall health as a result of the hernia.  The Board 
concludes that a rating in excess of 20 percent is not 
warranted under DC 7346.  See id.  

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for an initial rating in excess of 20 
percent have at no time been met.  Accordingly, staged 
ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's GI condition claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b. Cervical Spine Arthritis

The veteran's cervical spine arthritis was originally rated 
under Diagnostic Code (DC) 5010, for traumatic arthritis.  
See 38 C.F.R. § 4.71a (2007).  Traumatic arthritis is to be 
rated as degenerative arthritis under DC 5003.  Id.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined.  Id.  A 20 percent rating is available 
for painful motion with occasional incapacitating 
exacerbations.  Id.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  Id.  The Board has 
reviewed the file and can find no complaints or treatment for 
incapacitating exacerbations.  The veteran's records indicate 
that his complaints are of pain and limitation of motion.  
The Board finds that there is no evidence of incapacitating 
exacerbations.  A higher rating under DC 5003 is not 
warranted.

Incorporated by reference in DCs 5003 and 5010, the veteran's 
cervical spine arthritis was evaluated as 10 percent 
disabling under DC 5290 for limitation of motion of the 
cervical spine, prior to May 4, 1999, and 20 percent 
disabling thereafter.  During the pendency of this claim, the 
criteria for rating spine disabilities were revised 
(effective September 23, 2002 and September 26, 2003).  The 
Board will evaluate the veteran's claim under both the 
criteria in the VA Schedule for Rating Disabilities in effect 
at the time of his filing and the current regulations in 
order to ascertain which version would accord him the highest 
rating.  According to VAOPGCPREC 7- 2003 (Nov. 19, 2003), in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent it conflicts with the precedents of 
the United States Supreme Court (Supreme Court) and the 
Federal Circuit.  Karnas is inconsistent with Supreme Court 
and Federal Circuit precedent insofar as Karnas provides 
that, when a statute or regulation changes while a claim is 
pending before VA or a court, whichever version of the 
statute or regulation is most favorable to the claimant will 
govern unless the statute or regulation clearly specifies 
otherwise.  Accordingly, the rule adopted in Karnas no longer 
applies in determining whether a new statute or regulation 
applies to a pending claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

Disabilities manifested by limitation of motion in the 
cervical spine were evaluated in accordance with the criteria 
set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  
Evaluations of 10, 20, and 30 percent were assigned for 
slight, moderate, and severe limitation of motion of the 
cervical spine, respectively.

Effective from September 26, 2003, disabilities of the 
cervical and thoracic spine are to be rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2007).  The 
Formula provides, in pertinent part, the following ratings:

A 10 percent rating is assigned for forward flexion of 
the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of 
the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of 
the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, for muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal 
contour.

A 30 percent rating is assigned for forward flexion of 
the cervical spine of 15 degrees or less; or if there is 
favorable ankylosis of the entire cervical spine.

A 40 percent rating is assigned for unfavorable 
ankylosis of the cervical spine.

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  "Unfavorable ankylosis" is defined, 
in pertinent part, as "a condition in which the entire 
thoracolumbar spine is fixed in flexion or extension".  See 
id., Note (5).  These criteria are to be applied irrespective 
of whether there are symptoms such as pain (whether or nor it 
radiates), stiffness, or aching in the affected area of the 
spine, id., and they "are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine".  
68 Fed. Reg. at 51,455 (Supplementary Information).  There 
are higher ratings available under the General Formula; 
however, they require proof of ankylosis, which is not 
present here.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2007).

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and 
right rotation are zero to 80 degrees.  Id., Note (2).  
Ranges of motion are to be rounded to the nearest five 
degrees.  Id., Note (4).  

Although the criteria under the prior Diagnostic Code 5290 is 
less defined and numerical ranges of motion were not provided 
in the prior rating criteria, guidance can be obtained from 
the amended regulations.  In adopting specific ranges of 
motion to define what is normal, VA stated that the ranges of 
motion were based on the American Medical Association Guides 
to the Evaluation of Permanent Impairment, 2nd ed., (1984), 
which is the last edition of the Guides that measured range 
of motion of the spine using a goniometer.  See supplementary 
information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, 
even though pre-2003 regulations did not define normal range 
of motion for the spine, the current definition is based on 
medical guidelines in existence since 1984.  There is no 
inconsistency, then, in applying the current ranges of motion 
as guidelines to rate spine disabilities under the old 
criteria.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran has had several VA examinations in the course of 
appealing his initial cervical spine ratings.  The Board will 
consider first the period prior to May 4, 1999, before 
turning to the evidence pertaining to the period on and after 
May 4, 1999.  

The veteran's first examination was in March 1985, where he 
was diagnosed with cervical spine arthritis by x-ray.  The 
examiner noted pain to palpation below the left scapula and 
equal hand grip.  Gait and reflexes were normal.  The 
examiner did not, at that time, perform range of motion 
testing for the spine.  

A February 1986 VA examination report indicates that the 
veteran had a guarded range of motion in his neck.  The 
cervical spine was again tender to palpation.  The examiner 
did not record his specific range of motion.  The veteran was 
also seen at the time for diffuse arthralgias.  The veteran 
was noted to have some weakness of the upper extremities at 
the time, due to pain.  This examination is not clear whether 
the pain referred to was related to the cervical spine or to 
the arthralgias.

The veteran underwent a consultation examination in July 1986 
to determine if he had neurological disorders of his upper 
extremities.  The veteran was unable to complete the EMG 
portion of the test, but was otherwise normal on examination.  

The veteran was provided a Compensation and Pension VA 
examination again in August 1986.  This examination included 
range of motion measurements.  The veteran had forward 
flexion to 65 degrees without pain.  He had extension limited 
to 25 degrees due to pain.  He had lateral flexion to 15 
degrees on the left and 20 degrees on the right.  Lateral 
rotation appears to have been to 50 degrees, though which 
direction is not clear.  The Board notes in passing that the 
combined range of cervical motion would be approximately 225 
degrees.  The veteran reported increasing pain and 
restrictions in cold and changing weather.  He continued to 
have tenderness on palpation.  

The final examination during this period was an August 1988 
VA examination.  The veteran reported pain in his neck most 
of the time with radiation to the left shoulder and arm 
associated with occasional numbness in the left arm and 
fingers at night.  He reported difficulty turning his head to 
the left side and difficulty using his left arm during flare-
ups.  The veteran was found to have a "normal" range of 
motion in the neck in all directions.  He had tenderness over 
the lower cervical region.  Neurological testing revealed no 
focal deficits in the left arm.  

The veteran's VA treatment records from this period contain 
no greater information.  The veteran was seen on numerous 
occasions for a variety of complaints; however, there is no 
evaluation of the cervical spine that would assist in rating 
the veteran's disability.  While the Board did remand for the 
veteran's VA treatment records from the 1980's due to 
notations in his patient profile, these records do not show 
treatment for the neck.  The remaining evidence of record, 
that generated on and after May 4, 1999, is not retrospective 
in nature and does not comment on his condition during this 
initial period.  

In evaluating the veteran's disability, the Board finds that 
the veteran's cervical spine had some guarding and localized 
tenderness on examination, with forward flexion greatly 
exceeding 30 degrees, a combined range of motion greatly 
exceeding 170 degrees, without muscle spasm, abnormal gait or 
spinal contour.  The Board finds that, while the veteran had 
some loss of motion on some examinations, his limitation of 
motion of the cervical spine is "slight" and does not reach 
the level of "moderate".  Accordingly, the Board concludes 
that the evidence of veteran's cervical spine arthritis 
disability does not warrant a rating in excess of 10 percent 
under DC 5290.  See 38 C.F.R. § 4.71a (2002).  

The Board has considered the rule of DeLuca, supra.  The 
veteran is in receipt of a 10 percent rating for localized 
tenderness and guarding.  There is no additional functional 
loss demonstrated by the objective evidence.  The Board finds 
that an additional rating based on the DeLuca criteria would 
constitute pyramiding.  

Turning to the veteran's rating on and after May 4, 1999, the 
Board similarly concludes that the criteria for a higher 
rating have not been met.  

As discussed above, for a rating in excess of his 20 percent 
during this period, the evidence would have to show 
"severe" limitation of motion, forward flexion to 15 
degrees or less or ankylosis of the cervical spine.  See 
38 C.F.R. § 4.71a, DC 5290 (2002); DC 5242 (2007).  

The Board notes that the veteran's VA treatment records 
contain little relevant information during this period.  In 
May and June 1999, the veteran underwent physical therapy for 
his lumbar spine.  There is no comment on the condition of 
his neck.  

The veteran received several VA examinations during this time 
frame.  The first was in July 1999.  This examination 
indicated that the veteran had forward flexion to 25 degrees, 
extension to 25 degrees, and normal with repetition.  The 
report states that the range of motion had been "reduced to 
15 degrees."  The Board is unclear as to what this means.  
The examiner did not complete a full range of motion test and 
did not comment further. 

The second examination occurred in November 2003.  The 
veteran had full cervical flexion, being able to touch his 
chin to his chest.  The veteran had extension to 45 degrees.  
The veteran's lateral rotation was to 30 degrees on the 
bilaterally.  Lateral flexion was not tested.  There was no 
neurological deficit or strength deficit on the examination.  

The veteran's medical records also show an October 2004 VA 
examination, which includes range of motion testing.  The 
veteran had cervical flexion to 20 degrees, with an 
additional 10 degrees with discomfort.  The veteran had 
extension to 10 degrees, with an additional 10 degrees with 
discomfort.  The veteran's lateral flexion was to 30 degrees 
on the left, with an additional 5 degrees with discomfort, 
and 30 degrees on the right, with an additional 5 degrees 
with discomfort.  The veteran's lateral rotation was to 45 
degrees on the left, with an additional 5 degrees with 
discomfort, and 35 degrees on the right, with an additional 
10 degrees with discomfort.  The veteran had no spasm.  The 
veteran also resisted repetition of the test, preventing 
evaluation of the DeLuca criteria.  

The veteran's VA treatment records show that the veteran 
underwent physical therapy for his neck in 2006.  An April 
2006 therapy note states that the veteran had cervical 
flexion to 30 degrees.  The veteran had extension to 20 
degrees.  The veteran's lateral flexion was to 25 degrees on 
the left and 20 degrees on the right.  The veteran's lateral 
rotation was to 20 degrees on the left and 30 degrees on the 
right.  The veteran had some tenderness and spasm. 

The veteran underwent his last VA examination in May 2008.  
His complaints were similar to those in prior examinations.  
On examination the veteran had tenderness and pain on motion 
in the left cervical sacrospinalis.  There was no abnormal 
spinal contour.  Strength and reflexes were normal in all 
extremities.  The veteran's range of motion findings showed 
some limitations.  The veteran had cervical flexion to 35 
degrees, with pain beginning at 25 degrees.  The veteran had 
extension to 25 degrees, with pain beginning at 20 degrees.  
The veteran's lateral flexion was to 35 degrees on the left 
and 25 degrees on the right, with pain beginning at 30 
degrees and 20 degrees, respectively.  The veteran's lateral 
rotation was to 50 degrees on the left and 60 degrees on the 
right, with pain beginning at 40 degrees and 50 degrees, 
respectively.  The veteran had pain on active and passive 
motion and after repetitive use.  The examiner noted that 
there was additional pain after repetition.  X-ray studies 
confirmed extensive degenerative changes throughout the 
cervical spine.  The examiner indicated that the arthritis 
produced a "severe" impact on daily activities like sports, 
but only "moderate" impact on chores, shopping and 
exercise.  The veteran was determined to be able to perform 
light physical and sedentary work.  

The veteran's range of flexion has greatly exceeded 15 
degrees during the course of this appeal, even when 
considering the range as limited by pain.  The veteran also 
does not have ankylosis.  The Board concludes that the 
criteria for a rating in excess of 20 percent are not met 
under the current ratings provisions.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine.  The Board notes that, while there is an assessment of 
the veteran's cervical spine that indicates "severe" 
impairment in sports function, the remainder of the 
assessment indicates at most "moderate" impairment.  The 
veteran's other records from May 1999 to the present do not 
assess the veteran's disability as "severe," except in 
limited senses, such as its impact on his ability to play 
sports.  Using the current regulations as guidance, the Board 
finds that the veteran's cervical limitation of motion does 
not rise to a "severe" level.  A rating in excess of 20 
percent is not warranted under DC 5290.  The Board also finds 
that the veteran has no neurological deficits or impairment 
as a result of his service connected arthritis.  Further 
inquiry into the neurological Diagnostic Codes is not 
warranted.  

The Board has considered the rule of DeLuca, supra.  The May 
2008 assessment indicates that the veteran had additional 
pain.  The veteran did not perform the repetition test in 
October 2004.  The Board notes that when considering the 
veteran's range of motion, even when restricted by pain and 
discomfort, forward flexion still exceeds 15 degrees in all 
tests.  The descriptions of the impact of the disability are 
mild to moderate, excepting only sports.  The Board finds 
that the veteran has no additional functional impairment on 
repetition and that, even accounting for the active motion as 
restricted by pain, the cervical range of motion does not 
reach a "severe" level.  A higher rating under the rule of 
DeLuca is not warranted.  

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for an initial rating in excess of 10 
percent prior to May 4, 1999, and an initial rating in excess 
of 20 percent on and after May 4, 1999, have at no time been 
met.  Accordingly, staged ratings are inapplicable.  See id.  

The Board has considered the application of other Diagnostic 
Codes which were in effect during the course of this appeal.  
Prior to September 26, 2003, vertebral fracture (DC 5285), 
ankylosis (DCs 5286, 5287, 5288, 5289), limitation of spinal 
motion other than the cervical spine (DCs 5291, 5292), 
intervertebral disc syndrome (DC 5293), sacroiliac injury and 
weakness (DC 5294) and lumbosacral strain (DC 5295) were all 
available.  These DCs do not apply to the veteran's 
disability and a higher rating is not warranted based on 
them.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's initial ratings claims.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial rating in excess of 20 percent for 
a gastrointestinal disability (hyperacidity with a history of 
peptic ulcer disease) is denied.

Entitlement to an initial rating in excess of 10 percent, 
prior to May 4, 1999, for traumatic arthritis of the cervical 
spine is denied.

Entitlement to an initial rating in excess of 20 percent, on 
and after May 4, 1999, for traumatic arthritis of the 
cervical spine is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


